The return to the writ of certiorari is defective, inasmuch as it does not set forth the legal authority of the officer who made the determination to remove relator from the police force of the city of New York. No presumption of jurisdiction arises in this case. (People ex rel. Hayes v. Waldo, 212 N. Y. 156, 172.) A new return is, therefore, directed, in which respondent may set forth, if the circumstances warrant it, the authority of the officer who made the determination dismissing the relator, under section 270 of the Greater New York charter.* Jenks, P. J., Carr. Mills, Rich and Putnam, JJ., concurred:

 See Laws of 1901, chap. 466, § 270, as amd. by Laws of 1915, chap. 164. —[Rep.